Case: 21-50382     Document: 00516056207         Page: 1     Date Filed: 10/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                 No. 21-50382                                 Fifth Circuit


                            consolidated with                               FILED
                            Nos. 21-50384, 21-50398                  October 15, 2021
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Sergio Rodriguez-Garcia,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:16-CR-88-1
                            USDC No. 7:12-CR-306-1
                            USDC No. 4:20-CR-537-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50382        Document: 00516056207       Page: 2    Date Filed: 10/15/2021




                                   No. 21-50382
                             c/w Nos. 21-50384, 21-50398

           Sergio Rodriguez-Garcia appeals the sentence imposed following his
   guilty-plea conviction for illegal reentry, as well as the revocations of the
   terms of supervised release he was serving at the time of the offense. Because
   his brief does not address the validity of the revocations or the revocation
   sentences, he has abandoned any challenge to them. See Yohey v. Collins, 985
   F.2d 222, 224-25 (5th Cir. 1993).
           The sole argument Rodriguez-Garcia raises on appeal is that the
   enhancement of his sentence pursuant to 8 U.S.C. § 1326(b)(1) is
   unconstitutional because the fact of a prior conviction must be charged and
   proved to a jury beyond a reasonable doubt. He acknowledges this argument
   to be foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998),
   but seeks to preserve the issue for further review. The Government has
   moved for summary affirmance or, in the alternative, for an extension of time
   to file a brief.
           The Supreme Court held in Almendarez-Torres that for purposes of a
   statutory sentencing enhancement, a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury. 523
   U.S. at 239-47. This court has held that subsequent Supreme Court decisions
   such as Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New
   Jersey, 530 U.S. 466 (2000), did not overrule Almendarez-Torres. See, e.g.,
   United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v.
   Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007).            Therefore,
   Rodriguez-Garcia is correct that his argument is foreclosed, and summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
           The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the district court’s judgments are AFFIRMED.




                                         2